Citation Nr: 1040172	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-37 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a schedular rating over 50 percent for PTSD 
from January 8, 1998 through May 1, 2006. 

2.  Entitlement to an effective date prior to May 2, 2006 for 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to December 1971.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Veteran, through his 
attorney, perfected the issues of a higher initial evaluation and 
earlier effective date for the grant of service connection for 
PTSD.

In June 2009, the Board denied the claim of an effective date 
earlier than January 8, 1998, for the grant of service connection 
for PTSD and remanded the issue of an initial disability 
evaluation in excess of 50 percent for PTSD.  In a January 2010 
rating decision, the RO assigned a 70 percent disability 
evaluation for PTSD, which is the sole service-connected 
disability, and a total rating based on individual 
unemployability (TDIU) from September 5, 2008, and continued the 
50 percent disability evaluation prior to that date.  In a 
February 2010 rating decision, the RO assigned an effective date 
of May 2, 2006, for both the 70 percent rating for PTSD and TDIU.  

In March 2010, the Veteran's attorney indicated that they were 
satisfied with the schedular 70 percent disability evaluation for 
PTSD from May 2, 2006 but sought an effective date of January 8, 
1998 for the assignment of the TDIU rating.  Thus, the attorney 
framed the issues on appeal as (1) entitlement to a schedular 
rating over 50 percent for PTSD from January 8, 1998 through May 
1, 2006, and (2) entitlement to an effective date prior to May 2, 
2006 for individual unemployability.  The Veteran's attorney also 
indicated that the appropriate action with regard to the earlier 
effective date for the TDIU would be the issuance of a statement 
of the case.  The RO issued the statement of the case in March 
2010 concerning the earlier effective date for TDIU.  A response 
was not associated with the Veteran's claims folder either before 
it was returned to the Board in late April 2010 or to date; 
however, the Board's VACOLS system contains information that the 
appeal as to this issue was received on April 6, 2010.  The Board 
also notes that, in Percy v. Shinseki, 23 Vet. App. 37 (2009), 
the United States Court of Appeals for Veterans Claims (Court) 
specifically held that the 60-day period in which to file a 
substantive appeal is not jurisdictional, and thus VA may waive 
any issue of timeliness in the filing of a substantive appeal, 
either explicitly or implicitly.  Consequently, the Board has 
listed the issues as such on the title page of this decision even 
though the appeal received in April 2010 is not currently 
contained in the Veteran's claims folder.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In its June 2009 remand, the Board noted various pieces of 
evidence, including the report of a May 2008 VA examination 
containing Axis I diagnoses of chronic PTSD; alcohol dependence; 
cannabis abuse; depressive disorder, NOS, and cocaine dependence, 
in sustained full remission, and a Global Assessment of 
Functioning (GAF) score of 55, in which the examiner stated that 
the Veteran's PTSD symptoms did not result in total occupational 
and social impairment and that he had moderate impairment in his 
psychosocial functioning as a result of his mental health 
symptoms.  The Board also noted that the Veteran's attorney later 
submitted a September 2008 report from K. Platoni, Psy.D., 
containing the opinion that there was little doubt that the 
Veteran had remained severely impaired for decades, resulting in 
unemployability since 1998, and that he was permanently and 
totally disabled from productive work.  The Board further noted a 
March 2009 letter from a social worker at the Martinsburg, West 
Virginia VA PTSD Center, as well as a May 2009 treatment record 
indicating that the Veteran had completed the PTSD Domiciliary 
Program with a GAF score of 43 being assigned at program 
completion; the Board observed that this score reflected his 
functioning in a structured supportive environment and was not 
necessarily indicative or predictive of functioning in the 
community.

Consequently, the Board directed that the Veteran be examined to 
determine the nature and extent of severity of his PTSD.  The 
examiner was to note that the claims folder had been reviewed, to 
comment on the September 2008 report from K. Platoni, to assign a 
numerical code under the GAF scale in the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) only as it 
related to the Veteran's service-connected PTSD and give an 
explanation of the GAF score provided, and to indicate whether 
the Veteran's service-connected PTSD precluded employment and the 
length of time it had precluded employment.  The examiner was to 
provide rationale for each opinion.

The report of the September 2009 VA examination contained 
information that the claims folder and the medical records were 
reviewed.  The examiner rendered a diagnosis of PTSD, assigned a 
GAF score of 50, and stated that it was at least as likely as not 
that the Veteran's service-connected PTSD had precluded 
employment for the past 9 years, and provided an explanation for 
that opinion.  The RO requested that the VA examiner clarify the 
previous opinion, and in a January 2010 addendum report, the 
examiner indicated that the evidence reviewed included VA 
records, the report of Dr. Platoni, and the results of VA 
examinations performed in January 2005, July 2006, and May 2008; 
that the Veteran currently met the diagnostic criteria for 
chronic PTSD and polysubstance dependence, sustained, full 
remission; that it was at least as likely as not that the 
Veteran's PTSD had precluded employment and that it was at least 
as likely as not that he had been unemployable since 2006, when 
he was hospitalized for suicidal ideation and subsequently 
hospitalized twice (2008 and 2009) for PTSD.  

The Board notes that the September 2009 examiner's original 
opinion and the January 2010 addendum report cite two different 
dates as to when the Veteran's PTSD precluded him from obtaining 
employment, the former containing the opinion that the Veteran's 
PTSD precluded him from employment for the past nine years and 
the latter containing the opinion that it was at least as likely 
as not that he had been unemployable since 2006.

In the June 2009 remand, the Board requested the examiner to 
comment specifically on the September 2008 report by Dr. Platoni.  
The examiner did not reference this report when rendering her 
September 2009 opinion.  In her January 2010 addendum report, she 
noted that she had reviewed the report but did not comment on the 
report as was required in the remand.  In Stegall v. West, 11 
Vet. App. 268, 271 (1998), the Court held that compliance with 
remand instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board were 
not complied with, the Board erred as a matter of law when it 
failed to ensure compliance.

To clear up any discrepancy in the two opinions and to comply 
with the orders of the prior remand, the matter should be 
returned to the examiner who prepared the September 2009 
examination report and the January 2010 addendum report, so that 
she can explain what caused the discrepancy in the dates given in 
the September 2009 and January 2010 reports for when the 
Veteran's PTSD precluded employment.  The examiner should also 
specifically comment on the September 2008 report from Dr. 
Platoni when providing any additional opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who performed the September 2009 
VA examination.  Following a review of the 
claims folder, the examiner is requested to 
clarify the date when unemployability 
caused by the service-connected PTSD began.  
If the examiner continues in her belief 
that PTSD was precluded from 2006, she is 
requested to indicate what specific 
evidence caused her to change to the date 
of unemployability due to PTSD from 2000 
(that is, "the past nine years") to 2006.  
She is also requested to comment on the 
September 2008 report from Dr. Platoni 
containing the opinion that the Veteran's 
PTSD made him unemployable since 1998.  The 
examiner is to cite specific reasons and to 
provide detailed rationale as to each 
opinion rendered and is also to comment on 
why Dr. Platoni's opinion is not supported 
by the evidence of record if such is the 
case.  

If the September 2009 VA examiner is not 
available, forward the claims folder to 
another VA psychiatric examiner.  Following 
a review of the claims folder, the examiner 
is requested to answer the following 
question: Did the Veteran's service-
connected PTSD preclude employment prior to 
May 2, 2006?  If so, for what length of 
time did PTSD preclude employment?  The 
examiner is to comment on the September 
2008 report from Dr Platoni.  The examiner 
is to also cite specific references and to 
provide complete detailed rationale when 
providing the above opinion.  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran's attorney should be furnished with 
a supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

